DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 and 3 thru 20 have been entered into the record.  Claim 2 has been cancelled.
Response to Amendment
The amendments to the specification overcome some of the specification objections from the previous office action (2/4/2022).  Two of the specification objections are withdrawn with the remaining one restated below in this office action.
The amendments to the claims overcome the claim objections and 35 U.S.C. 112(b) rejections from the previous office action (2/4/2022).  The claim objections and 35 U.S.C. 112(b) rejections are withdrawn.
Response to Arguments
The specification objection to the language on pages 2 and 3 (see objection below) is made in order to improve the quality of the document.  Just because the proper recitations are made on pages 14, 19, and 26, it does not mean that the language on pages 2 and 3 is clear.  The specification objection to pages 2 and 3 should be addressed so it is consistent with the language later recited in the specification.
The applicant also argues that the claims should not be interpreted under 35 U.S.C. 112(f).  The examiner respectfully disagrees.  The applicant states, “As set forth in MPEP 2181, "a claim limitation that does not use the term 'means' or 'step' will trigger the rebuttable presumption that 35 U.S.C. § 112(f) . . . does not apply." While the presumption "may be overcome if the claim limitation uses a generic placeholder . . . 35 U.S.C. 112(f) . . . will not apply if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function."” (argument page 11).  The MPEP identifies example terms of "filters," "brakes," "clamp," "screwdriver," and "locks” as terms that a person of ordinary skill in the art would understand to have a definite meaning.  The claims use the terms “device”, “member” and “detector”.  These terms are not clearly understood by persons of ordinary skill in the art to recite a definite structure.  The MPEP 2181 even provides the terms “device” and “member” as examples of generic claim language that are a substitute for “means”.  Because of the broad nature of these substitute terms, the examiner as properly looked to the specification to define their structure.  The invoking of 112(f) for claim interpretation remains, and is modified to include the new independent claims.
Specification
The disclosure is objected to because of the following informalities: On page 2 line 22 thru page 3 line 2, the specification references different parts and part number combinations.  These references do not match what is shown in Figure 1.  The specification recites “a parking position candidate detector (7, 41, 43)” while Figure 1 has different names for these reference numbers.  The specification should recite that the combination of references numbers 7, 41 and 43 function as the parking position candidate detector (see page 26 lines 2 thru 5 of the specification).   The specification also references the display device as number 32, while Figure 1 it is a touch panel.  There should include a recitation that the touch panel serves as a display device.  The specification further references a selection input member as numbers 35 and 32, while Figure 1 agrees with the reference number 35, number 32 is again a touch panel.  There should be an explanation included in this part of the specification to match the reference numbers of Figure 1.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a parking position candidate detector configured to detect, a display device configured to display, a selection input member configured to receive, and a control device configured to control in claims 1, 4 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The parking position candidate detector is interpreted as external environment sensor 7 (the sonars 18 and the external cameras 19), the external environment recognizing unit 41, and the action plan unit 4 (page 26 lines 2 thru 5).  The external environment recognizing unit and the action plan unit are interpreted as the control device interpreted below.  The display device is interpreted as a touch panel (page 14 line 9).  The selection input member is interpreted as it may consist of a select switch (page 13 lines 8 and 9, Figure 1 reference number 35).  The control device is interpreted as an electronic control unit (ECU) that includes a CPU, a nonvolatile memory such as a ROM, a volatile memory such as a RAM, and the like, and may consist of one piece of hardware, or may consist of a unit including multiple pieces of hardware (page 13 lines 10 thru 17).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al Patent Application Publication Number 2009/0118900 A1 in view of Smullin et al Patent Application Publication Number 2014/0176349 A1 and Kiyokawa et al Patent Application Publication Number 2016/0078763 A1.
Regarding claim 1 Adachi et al teach the claimed parking assist system, vehicle 100 equipped with the parking assisting device (Figure 1 and P[0089]), comprising:
the claimed parking position candidate detector to detect one or more parking position candidates, “provide possible parking position determining means that detects at least one parking space from the images taken by the imaging means” P[0010], “the CPU 11 carries out vehicle space determination processing (step S31)” (P[0120] and Figures 7, 8), “target parking position setting means then selects a position from a plurality of possible parking positions” P[0029], and the claimed parking position candidates each consisting of an available delimited parking space around the vehicle, the display shows multiple available parking spaces that are lined (Figures 12 and 13), and “parking spaces 21 constituted by pairs of white lines” P[0104] (claimed delimited parking space);
the claimed display device to display the one or more parking position candidates on a screen, “provide display means that displays images for a plurality of parking section areas taken by the imaging means and displays one of the plurality of parking section areas in an emphasized manner” P[0032], and “For example, as shown in FIG. 13, after displaying the parking space 21 selected by gazing the display device 2 as a provisional target parking position, arrow keys etc. are displayed at the screen, and sequentially neighboring parking spaces 21 may be selected as target parking positions from the parking spaces 21 determined in step S31, according to the orientation of the operated arrow keys.” (P[0141] and Figures 12 and 13);
the claimed selection input member to receive a selection operation by an occupant of the vehicle to select one or the one or more parking position candidates on the display device, “the target parking position setting means to comprise switching operation means that switches the selected target parking position to other possible parking position” P[0022], and “after displaying the parking space 21 selected by gazing the display device 2 as a provisional target parking position, arrow keys etc. are displayed at the screen, and sequentially neighboring parking spaces 21 may be selected as target parking positions from the parking spaces 21” (P[0141] and Figure 13); and
the claimed control device to control screen display of the display device, to control the parking position candidate select by the occupant as a target parking position, and to control an autonomous parking operation to autonomously move the vehicle to the target parking position, “The ECU 9 is a control device for controlling a parking operation of the vehicle 100” P[0097], “The CPU 11 reads out a parking assisting device control program for controlling the parking assisting device from the ROM 10 and executes parking assisting device control processing.” P[0105], the control processing includes the execution of the flow charts of Figures 3 thru 8, 16 and 17 P[0100].
Adachi et al do not teach the claimed parking position candidates each consisting of an undelimited parking space around the vehicle, but the claim language does not require to have both delimited and undelimited parking spaces.  Even though the claim recites “consisting of”, the claim also provides an option of one or the other with the use of “or”.  The examiner interprets this inconsistency as a broadest reasonable interpretation to include either or both (at least one of the parking spaces).
Adachi et al do not teach the claimed controlling of the display to limit a number of parking position candidates that are displayed.  This limitation would merely be a change to the display of Adachi et al (Figures 12 and 13) to show more or less available parking spaces on the display.  Figures 12 and 13 each show three available parking spaces and a selection is made between these parking spaces.  The display programming could be modified to only display a choice of two parking spaces, or to show four or more parking spaces.  
Smullin et al teach the claimed when a number of parking position candidates exceeds a predetermined upper limit number, the control device selects the upper limit number of parking position candidates to display according to a predetermined rule and causes the display of the upper limit number of parking position candidates, “The number of selected parking spaces can be selected based on a predetermined number of spaces to display” P[0042], and “The available parking spaces can also be selected for display based on a distance from the dynamic parking sign by selecting those available parking spaces closest to or furthest from the sign. Distance can be measured by block, feet or miles, as well as other measures of distance. The closest available spaces 93 can be determined via a distance threshold or an absolute number of parking spaces that are the closest or furthest.” P[0043] (claimed predetermined rule).  The predetermined number of spaces to display would be executed by the display of Adachi et al in Figures 12 and 13 to alter the display to show that number of available parking spaces.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the parking assisting device on the vehicle of Adachi et al with the selection of a number of parking spaces to display of Smullin et al in order to reduce congestion on the streets and to improve the experience of drivers wishing to park (Smullin et al P[0004]).
Adachi et al and Smullin et al do not teach the claimed predetermined rule includes setting a higher priority regarding display selection of a parking position candidate on a right side of the vehicle than on a left side of a vehicle.  The setting of a priority would be included in the display and selection of Adachi et al.  Kiyokawa et al teach, “The acquisition unit 141 acquires input signals from the operation input unit 10, the operation unit 14g, the steering angle sensor 19, and the like. The output information control unit 146 and the display control unit 14d are able to change the display mode of the image ImA in response to the input signals. For example, the output information control unit 146 and the display control unit 14d are able to change the candidate position C to be associated with the image Ims in response to the rotation direction and rotation angle of the steering unit 4, which are obtained from the detection result of the steering angle sensor 19. In this case, the output information control unit 146 and the display control unit 14d control, for example, the display device 8 in an initial setting state such that only the image Ims corresponding to the left-side candidate position Clb, among the candidate positions Crb, Clb of which the rank is “1”, is displayed as shown in FIG. 16. When the steering unit 4 is rotated by a predetermined angle or more in the clockwise direction, the output information control unit 146 and the display control unit 14d are able to control the display device 8 such that only the image Ims corresponding to the right-side candidate position Crb located on the right side in FIG. 17 is displayed as shown in FIG. 17. When the steering unit 4 is rotated by a predetermined angle or more in the counter-clockwise direction in the state shown in FIG. 17, the output information control unit 146 and the display control unit 14d are able to control the display device 8 such that only the image Ims corresponding to the left-side candidate position Clb located on the left side in FIG. 16 is displayed as shown in FIG. 16.” (P[0082] and Figures 16 and 17).  The display of Figures 16 and 17 would be a result of the selection of a parking space in Adachi et al.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the parking assisting device on the vehicle of Adachi et al and the selection of a number of parking spaces to display of Smullin et al and the indication of left and right side candidate parking positions of Kiyokawa et al in order to provide a smoother or less inconvenient parking assist (Kiyokawa et al P[0006]).
Allowable Subject Matter
Claims 1 and 3 thru 19 have been indicated as allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter is based on the amendments of 4/29/2022 to move the previously indicated allowable subject matter (office action of 2/4/2022) into independent claims .  The closest prior art of record is Adachi et al Patent Application Publication Number 2009/0118900 A1.  Adachi et al disclose a parking assisting device is equipped with a imaging device, gaze position determining sections, target parking position setting sections, and a parking assisting section. The imaging device takes images of surrounding of a vehicle. The gaze position determining sections determine positions at which a driver gazes. The target parking position setting sections sets target parking positions based on images taken by the imaging device and gaze positions determined by the gaze position determining section. The parking assisting section assists in processing to park the vehicle at the set target parking position.
In regards to claim 1, Adachi et al, either taken individually or in combination with other prior art, fails to teach or render obvious a parking assist system comprising a parking position candidate detector configured to detect one or more parking position candidates.  Each parking position candidates consisting of an undelimited parking space set in a parking area around a vehicle or an available delimited parking space around the vehicle.  The parking assist system further comprising a display device configured to display the one or more parking position candidates on a screen, and a selection input member configured to receive a selection operation by an occupant of the vehicle to select one of the one or more parking position candidates displayed on the display device.  The parking assist system further comprising a control device configured to control screen display of the display device, to set the parking position candidate selected by the occupant via the selection input member as a target parking position, and to control an autonomous parking operation to autonomously move the vehicle to the target parking position.  When a number of the one or more parking position candidates detected by the parking position candidate detector exceeds a predetermined upper limit number, the control device selects, from among the one or more detected parking position candidates, the upper limit number of parking position candidates to be displayed on the display device according to a predetermined rule and causes the display device to display the upper limit number of parking position candidates that have been selected.  The parking position candidate detector is configured to detect the parking area as an area around the vehicle other than passages and obstacles, and to set the undelimited parking spaces such that a maximum number of vehicles can be parked in the parking area.
In regards to claim 4, Adachi et al, either taken individually or in combination with other prior art, fails to teach or render obvious a parking assist system comprising a parking position candidate detector configured to detect one or more parking position candidates.  Each parking position candidates consisting of an undelimited parking space set in a parking area around a vehicle or an available delimited parking space around the vehicle.  The parking assist system further comprising a display device configured to display the one or more parking position candidates on a screen, and a selection input member configured to receive a selection operation by an occupant of the vehicle to select one of the one or more parking position candidates displayed on the display device.  The parking assist system further comprising a control device configured to control screen display of the display device, to set the parking position candidate selected by the occupant via the selection input member as a target parking position, and to control an autonomous parking operation to autonomously move the vehicle to the target parking position.  When a number of the one or more parking position candidates detected by the parking position candidate detector exceeds a predetermined upper limit number, the control device selects, from among the one or more detected parking position candidates, the upper limit number of parking position candidates to be displayed on the display device according to a predetermined rule and causes the display device to display the upper limit number of parking position candidates that have been selected.  The predetermined rule includes setting a higher priority regarding display selection for a parking position candidate in front of a predetermined reference position of the vehicle than for a parking position candidate behind the predetermined reference position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662